Citation Nr: 0738574	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-14 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for a right ankle 
disability, currently rated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
December 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decision issued in August 2005 rendered 
by the Chicago, Illinois (RO), of the Department of Veterans 
Affairs (VA).  The veteran presented testimony before the 
Board via a hearing in August 2007; a transcript of that 
hearing was produced and has been included in the claims 
folder for review.

The issues involving an increased evaluation for bilateral 
hearing loss and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and they are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The service-connected right ankle disorder is manifested 
by ankylosis with symptoms compatible with inversion/eversion 
deformity.




CONCLUSION OF LAW

The criteria for a rating of 40 percent for a right ankle 
disorder have been met. 
38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.130, Diagnostic Code 5720 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issue given the favorable nature of the 
Board's decision with regard to the issue of entitlement to 
an increased evaluation for the veteran's service-connected 
right ankle disability.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection and/or increased evaluation 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.

Here the veteran was provided with notice in accordance with 
Dingess. That is, in Dingess-style letter was sent to the 
veteran in March 2006.  As the veteran has been given notice 
in accordance with Dingess, it is the opinion of the Board 
that it may proceed with respect to the issue being discussed 
in the decision portion of this action.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R., Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2007) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2007) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2007) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2007).  With respect to the issue before the 
Board, the appeal does not stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are not for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

The veteran has come before the VA asking that his service-
connected right lower extremity disability be assigned an 
evaluation in excess of 30 percent.  As a result of his 
request, a VA orthopedic examination of the right ankle was 
performed in August 2005.  Prior to the examination, the 
veteran complained of severe pain along with an inability to 
stand for extended periods of time.  The medical examiner 
reviewed the veteran's claim and noted that the right ankle 
was "fused" in 1961 at a VA hospital.  

Upon examination, the examiner reported that there was no 
edema, warmth, or erythremia.  There was mild tenderness over 
the right foot due to a calcaneal spur formation.  The skin 
was warm and dry with no evidence of skin breakdown and there 
was an intact pedal pulse.  When measured, the following 
range of motion readings were obtained:

Flexion				0-5 degrees
Extention				0-10 degrees
Partial Extention of toes
Partial Flexion of toes

Ankle strength was noted as decreased and pain was observed.  
The examiner stated that he was unable to express an opinion 
with respect to function in accordance with DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

In conjunction with the veteran's claim for a TDIU, a second 
general VA examination was accomplished in May 2007.  The 
examiner reported that the veteran was able to walk one block 
and to stand for 15 minutes.  However, it was also noted that 
the ankle was unstable and that the veteran used a "hard 
brace" and a cane for support.  The VA doctor further wrote 
that the veteran "has virtually no movement in the ankle 
joint as a result of the fusion.  Because the ankle does not 
bend, he walks with a very stiff-legged gait and shifts his 
weight to the left side of his body."  

The veteran's disability has been assigned a 30 percent 
disability evaluation in accordance with 38 C.F.R. Part 4, 
Diagnostic Code 5284 (2007).  Under this code, moderate 
residuals of foot injuries warrant a 10 percent evaluation.  
A 20 percent evaluation requires moderately severe residuals 
of foot injuries.  A 30 percent evaluation requires severe 
residuals.  

Applicable rating criteria also include 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2007) which provides that a 20 percent 
evaluation is assigned for ankylosis of the ankle in plantar 
flexion less than 30 degrees.  For ankylosis of the ankle in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees, a 30 percent rating is warranted.  
A 40 percent rating is warranted for ankylosis of the ankle 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2007).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision. Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Initially the Board points out that the veteran has been 
assigned the maximum allowable schedular rating pursuant to 
the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 5284 (2007).  In order to be entitled to a higher rating 
in this regard, it must be shown that there is actual loss of 
use of the foot under Diagnostic Code 5284.  Loss of use will 
be held to exist when no effective function remains other 
than that which would be equally well served by amputation 
and use of a prosthetic.  38 C.F.R. § 4.63 (2007).  The Board 
does not find that this degree of disability is shown by the 
evidence of record or alleged by the veteran.  The evidence 
reflects that while that is indeed a significant degree of 
functional loss occasioned by the service-connected right 
ankle/foot, disorder, there is no indication in the clinical 
data that loss of right foot function is tantamount to 
amputation with use of a prosthetic.  The Board also does not 
find that 38 C.F.R. § 4.71a, Diagnostic Code 5271 for 
limitation of motion of the ankle is applicable in this 
instance because the veteran's current disability evaluation 
exceeds the maximum 20 percent rating allowed by that 
diagnostic code.

The Board points, however, that a 40 percent disability 
rating may be assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5270 (2007) for ankylosis of the ankle.  The Board 
observes that on most recent VA examination in May 2007, 
right ankle plantar flexion was 0 degrees and dorsiflexion 
was to 10 degrees.  The examiner stated that the veteran 
virtually had no movement, i.e., ankylosis, of the ankle.  
The Board observes that while the right ankle is not shown to 
be fixed in plantar flexion or dorsiflexion, the findings 
noted above can be found to essentially comport with 
ankylosis with inversion/eversion deformity for which a 40 
percent disability rating may be conceded under 38 C.F.R. § 
4.71a, Diagnostic Code 5270 (2007).  The Board thus resolves 
the benefit of the doubt in favor of the veteran by finding 
that he is entitled to a 40 percent disability rating for the 
service-connected right ankle/foot disorder.

The Board would also point out that the veteran has been 
awarded the maximum schedular evaluation or disability 
affecting an ankle.  In instances where the appellant is 
already receiving the maximum disability rating for 
limitation of motion, consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (functional 
impairment due to pain must be equated to loss of motion) is 
not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997); see also VAOPGCPREC 36-97 (Dec. 12, 1997).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2007) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2007) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The evidence of record does not indicate the veteran has been 
hospitalized for his right ankle disability, and there is no 
indication that it produces symptoms so unusual as to render 
impractical the schedular rating criteria.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action. VAOPGCPREC 6-96 (1996).


ORDER

An evaluation of 40 percent for a right ankle disability is 
granted, subject to the regulations governing the 
disbursement of monetary benefits.


REMAND

The veteran has requested that his service-connected 
bilateral hearing disability be assigned a compensable 
evaluation.  He has asserted that his condition has become 
more severe and that he must use his hearing aids all of the 
time in order to discern voices.  During his hearing before 
the Board, the veteran further stated that he had undergone a 
recent audiological examination at his local VA Medical 
Center (VAMC).  A review of the claims folder indicates that 
this reported examination or more specifically the results 
therefrom have not been included in the claims folder for 
review.  The Board believes that the results should be 
obtained and included in the claims folder so that the Board 
may review those results prior to it issuing a decision on 
the merits of the veteran's claim.  Those results must be 
reviewed because they may corroborate the veteran's 
assertions that his hearing disability has become more 
severe.  Therefore, this issue is returned to AMC/RO for 
further action.  

Additionally, the VA has been given notice that the veteran 
is receiving Social Security Administration (SSA) benefits, 
and since this could have a direct effect on the veteran's 
claim for a TDIU, any SSA records should be obtained and 
associated in the claims folder.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 370-72 (1992) (VA has a duty to attempt to 
secure all records of the SSA regarding the veteran's 
determination of unemployability for SSA purposes).  These 
records must be obtained because they may provide additional 
insight into the veteran's claim.  Thus, the claim must also 
be returned to the AMC/RO for the purpose of obtaining those 
SSA records.

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with the Court's instructions, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006), 38 C.F.R. § 3.159(b)(1) (2006), 
and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002), as well as VAOPGCPREC 7-2004 are 
fully complied with and satisfied as to 
the issues on appeal.  In particular, the 
RO must inform the claimant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
various claims; (3) about the information 
and evidence that VA will seek to 
provide; (4) about the information and 
evidence the claimant is expected to 
provide; and (5) request or tell him to 
provide any evidence in his possession 
that pertains to his claim.

Additionally, the RO must inform him that 
a total disability rating may also be 
assigned on an extra-schedular basis, 
under the procedures set forth in 38 
C.F.R. § 4.16(b) (2007), for veterans who 
are unemployable by reason of service-
connected disabilities, and inform him of 
any information and evidence not of 
record (a) that is necessary to 
substantiate the claim, (b) that VA will 
seek to provide, and (c) that the 
claimant is expected to provide if the 
provisions of 38 C.F.R. § 4.16(b)(2007) 
are used.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The AMC/RO should request the 
appellant's records from the SSA, to 
include any SSI or disability 
determination and associated medical 
records.  If records are unavailable, 
please have the SSA so indicate.  The 
claim should not be returned until a 
sufficient response has been received 
from the SSA.  

3.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since January 
2006 for any disability that may 
adversely affect the veteran's ability to 
obtain and maintain gainful employment.  
The veteran should furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2007).

4.  The RO/AMC should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
audiological examination in order to 
determine the severity of his service-
connected bilateral hearing loss.  All 
indicated tests or studies deemed 
necessary should be done.  The claims 
file, this REMAND, and treatment records 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  The examiner should give 
detailed clinical findings of any 
symptomatology found.

The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  The results proffered by the 
examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review.

5.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2007).

Thereafter, the RO/AMC should readjudicate the two issues 
remanded to the RO/AMC for development.  If the benefit 
sought on appeal remains denied, the appellant and his 
accredited representative should be provided a supplemental 
statement of the case (SSOC) regarding the issues.  The SSOC 
must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


